DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an application filed on 11/09/2020 in which claims 1-21 are pending.

Response to Amendment
Applicant’s Arguments/Remarks filed on 11/09/2020 with respect to amended independent claim 1 have been fully considered but are not persuasive. Applicant’s arguments are addressed below. The independent claims 1 and 21 have not overcome the claim rejections as shown below. Based on the amendment to the claims and arguments, most of the Claim Objections previously presented in the Non-Final Action mailed on 08/11/2020 has been withdrawn, the remaining are shown below.
Claims 1-21 are pending.

Response to Arguments
Regarding amended independent claim 1, Applicant argues that “Wang does not teach detecting a trigger to perform radio capability update for at least one RAT used for the communication with the first communication system, e.g., while attached to first communication system, and sending a request to the first communication system to update one or more UE radio capabilities related to the first communication system. Rather, Wang teaches handing over to a different RAT and rehoming a PDU session.”
Examiner respectfully disagrees. Wang recites in paragraph [0120] “In an embodiment, a multi-homed PDU session may be switched from a 5G system to an EPC system. Inter-system change from the 5G system to the EPC system may mean that all WTRU data sessions may be moved to the EPC system. A WTRU may perform a handover to the EPC system if it is in connected mode. The WTRU may send a NAS registration message such as attach or TAU message to the EPC system if the WTRU is in idle mode. In either case, a PDU session in a core network may be transferred to the EPC system based on interaction between an MME in the EPC and an AMF in the 5G CN. The WTRU may receive a confirmation of transfer of PDN connections upon completion of the handover (e.g., in a connected mode case) or in a registration accept message (e.g., in an idle mode case). If the WTRU is dual registered to the EPC system and the 5G system at the time of inter-system change, the WTRU may perform a WTRU initiated PDN connection request after an inter-system change to transfer PDU sessions to the EPC system”. 
Wang discloses that the WTRU is dual registered to the EPC system and the 5G system, which indicates that the WTRU communicates and registers with the EPC system. Wang further discloses in paragraphs [0075]-[0076] and [0080] that when the WTRU moves between systems, such as from 5G to EPC, or vice versa, interworking is performed between the systems, which requires a change in the radio capability of the WTRU to change its radio communication technology capability used with the registered EPC system. The WTRU transmits a NAS registration message and PDN connection request to the EPC in order to update or switch the radio capability of the WTRU from the 5G system to the EPC system. 
Thus, Wang discloses detecting a trigger to update the radio capability for the EPC system, while the WTRU is registered in the EPC system, and sending a request to the EPC system to update or switch the radio capability of the WTRU related to the EPC system. In addition, Wang discloses modifying a radio capability of the WTRU registered with the EPC system.

Regarding dependent claim 20, Applicant argues that the request recited in claim 20 is different from the request recited in claim 1. The claim objection previously set in the Non-Final Office Action mailed on 07/08/2020 for claim 20 has been withdrawn.

Therefore, based on the response to the arguments discussed above, the amended independent claim 1 is rendered unpatentable. Independent claim 21 recites similar distinguishing features as claim 1 discussed above, therefore are rendered unpatentable for the reasons discussed above. As a result the features of the claims are shown by the cited references as set forth below.

Claim Objections
Claims 1, 9 and 21 are objected to because of the following informalities:  
Claim 1 recites in lines 5-6 “access technology (“RAT”) used for the communication with the first communication system” and it should be “access technology (“RAT”) used for a communication with the first communication system”.
Claim 9 recites in line 1 “detecting a trigger” and it should be “detecting the trigger”. It appears to be a typo, since the Applicant response indicated that this Objection was amended to “the trigger”.
Claim 20 recites in lines 6-7 “access technology (“RAT”) used for the communication with the first communication system” and it should be “access technology (“RAT”) used for a communication with the first communication system”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 3-21 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2019/0150219), hereinafter “Wang” in view of Youn et al. (US 2020/0145953), hereinafter “Youn”.

As to claim 1, Wang teaches an apparatus (Wang, Fig. 1B, [0046]-[0050], [0120], a WTRU) comprising: 
a transceiver that communicates with a radio access network ("RAN") node (Wang, [0042]-[0043], Fig. 1B, [0046]-[0050], [0064], [0120], the WTRU includes a transceiver to communicate via multiple RANs and RATs, such as an EPC (4G) system (and 5G system)); and 
a processor that registers with a first communication system via the RAN node (Wang, Fig. 1B, [0046], [0120], the WTRU is registered with the EPC system (and 5G system), where the WTRU includes a processor. [0102], [0113], the WTRU performs a PDU connection request to the 5G system for dual registration); 
(Wang, Fig. 3, [0066], [0075]-[0076], [0080], [0120], the interworking is performed when the WTRU moves to a different system, such as from 5G to EPC, and vice versa, which requires a change in the radio capability of the WTRU to change its radio communication technology used with the registered EPC system); and 
sends a request to the first communication system to update one or more User Equipment ("UE") radio capabilities related to the first communication system (Wang, [0075]-[0076], [0080], [0120], when the WTRU is in idle mode, the WTRU sends a NAS registration message and PDN connection request to the EPC system, where the NAS registration message and PDN connection request are used to update or switch the radio capability of the WTRU from the 5G system to the EPC system).

Wang teaches the claimed limitations as stated above. Wang does not explicitly teach the following features: regarding claim 1, transitions the apparatus to an idle state.

However, Youn teaches transitions the apparatus to an idle state (Youn, Fig. 11, [00324]-[0325], [0331]-[0333], [0343], the UE transitions from CM-CONNECTED state to a CM-IDLE state, where cell selection or handover is performed while in idle mode. [0497], a handover restriction is provided during the CM-CONNECTED state).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang to have the features, as taught by Youn, in order to establish and release signaling connection between a UE and an AMF, which enables signaling exchange between the UE and the core network (Youn, [0154], [0323]).

As to claim 3, Wang teaches wherein sending the request to update one or more UE radio capabilities comprises using a Non-Access Stratum ("NAS") signaling procedure to indicate the update of one or more UE radio capabilities (Wang, [0120], when the WTRU is in idle mode, the WTRU sends the NAS registration message to the EPC system, where the NAS registration message is used to update or switch the radio capability of the WTRU from the 5G system to the EPC system). 

As to claim 4, Wang teaches wherein sending the request to update one or more UE radio capabilities comprises sending a NAS registration request (Wang, [0120], when the WTRU is in idle mode, the WTRU sends the NAS registration message to the EPC system, where the NAS registration message is used to update or switch the radio capability of the WTRU from the 5G system to the EPC system), said request having a mobility registration type and indicating the updated one or more UE radio capabilities (Wang, [0120], [0138], Fig. 23, [0181], when in dual register, the WTRU transmits a PDN connection request where the request includes a service type and is used to indicate the update or switch of the radio capability of the WTRU from the 5G system to the EPC system). 

As to claim 5, Wang teaches wherein sending the request to update one or more UE radio capabilities comprises sending a tracking area update request, said request indicating the updated one or more UE radio capabilities (Wang, [0120], when the WTRU is in idle mode, the WTRU sends the NAS registration message to the EPC system, where the NAS registration message is used to update or switch the radio capability of the WTRU from the 5G system to the EPC system. The NAS registration message is a TAU message). 

As to claim 6, Wang teaches wherein detecting a trigger to perform radio capability update comprises determining to register with a second communication system, the second (Wang, Fig. 3, [0066], [0075]-[0076], [0116], [0119], [0120], the interworking is performed when the WTRU moves to a different system, such as from 5G to EPC, and vice versa, which requires a change in the radio capability of the WTRU to change its radio communication technology). 

As to claim 7, Wang teaches wherein the first and second communication systems belonging to a same Public Land Mobile Network (“PLMN”) (Wang, Fig. 2, [0065], Fig. 3, the 5G system and the EPC (EUTRAN and Evolved E-UTRAN) are both located under or connected to the same core network (NG CN)). 

As to claim 8, Wang teaches wherein the first communication system comprises an evolved packet core network and wherein the second communication system comprises a 3GPP fifth generation core network (Wang, Fig. 2, [0065], Fig. 3, the 5G system and the EPC (E-UTRAN, and Evolved E-UTRAN)). 

As to claim 9, Wang teaches wherein detecting a trigger to perform radio capability update comprises determining to perform dual-registration with a second communication system (Wang, [0075]-[0076], [0120], the interworking is performed when the WTRU moves to a different system, such as from 5G to EPC, and vice versa, which requires a change in the radio capability of the WTRU to change its radio communication technology. The multi-homed PDU session of the WTRU is switched from 5G system to EPC system, where the WTRU is dual registered to the EPC system and 5G system). 

As to claim 10, Wang teaches wherein sending the request to update one or more UE radio capabilities comprises performing a radio capability exchange towards the RAN node (Wang, [0120], Fig. 23, [0181]-[0182], when the WTRU is in idle mode, the WTRU sends a NAS registration message to the EPC system, where the NAS registration message is used to update or switch the radio capability of the WTRU from the 5G system to the EPC system. The NAS registration message is an attach message which is transmitted and a response is received with WTRU characteristics and supported information are indicated), wherein the processor updates one or more UE radio access technology capabilities of the second communication system during the radio capability exchange (Wang, Fig. 3, [0066], [0075]-[0076], [0120], Fig. 23, [0183], based on the response received, the WTRU determines a preferred SSC mode (i.e. SSC mode 1) for the 5G system in order to continue the procedure). 

Wang teaches the claimed limitations as stated above. Wang does not explicitly teach the following features: regarding claim 11, wherein transitioning the UE state to an idle state comprises entering a Connection Management ("CM") Idle state on the Non-Access Stratum ("NAS") layer, the apparatus comprising a NAS entity that instructs a UE Access Stratum ("AS") entity to discard existing AS context and instructs the UE AS entity to modify an AS layer capability for the apparatus in response to entering the CM Idle state.

As to claim 11, Youn teaches wherein transitioning the UE state to an idle state comprises entering a Connection Management ("CM") Idle state on a Non-Access Stratum ("NAS") layer (Youn, Fig. 4, [0105], [0107], [0115], Fig. 9, Fig. 11, [0324]-[0325], [0331]-[0333], [0343], [0356], the UE transitions from CM-CONNECTED state to the CM-IDLE state, where the UE includes a NAS layer), the apparatus comprising a NAS entity that instructs a UE Access Stratum ("AS") entity to discard existing AS context and instructs the UE AS entity to modify an AS layer capability for the apparatus in response to entering the CM Idle (Youn, Fig. 4, [0106]-[0115], Fig. 9, Fig. 11, [0324]-[0325], [0331]-[0333], [0343], [0356], the UE includes a NAS layer, and RRC, PDCP, RLC, MAC and PHY layers, where the NAS layer performs the function of session management, mobility management, etc. [0331], a NAS signaling procedure is performed and when completed, the signaling connection is released for the UE, where the CM state of the UE changes to CM-IDLE and context is also released. The cell selection or handover is performed while in idle mode. A mobility restriction is performed by the UE in CM-IDLE mode based on information received from the core network ([0358]-[0363]), such as RAT restrictions, service areas, allowed areas, etc. The RRC, PDCP, RLC, MAC and PHY layers are used for the transmission of data and radio resources functions, which are controlled by the NAS in the control plane). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang to have the features, as taught by Youn, in order to establish and release signaling connection between a UE and an AMF, which enables signaling exchange between the UE and the core network (Youn, [0154], [0323]).

Wang teaches the claimed limitations as stated above. Wang does not explicitly teach the following features: regarding claim 12, wherein modifying the AS layer capability comprises disabling a UE capability for a particular radio access technology.

As to claim 12, Youn teaches wherein modifying the AS layer capability comprises disabling a UE capability for a particular radio access technology (Youn, Fig. 4, [0106]-[0115], Fig. 9, Fig. 11, [0324]-[0325], [0331]-[0333], [0343], [0356], [0358]-[0363], the capability of the RRC, PDCP, RLC, MAC and PHY layers are modified by restricting a RAT to be used communications, forbidding an area of communication, service area restriction, non-allowed area, etc.). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang to have the features, as taught by (Youn, [0154], [0323]).

Wang teaches the claimed limitations as stated above. Wang does not explicitly teach the following features: regarding claim 13, wherein modifying the AS layer capability comprises enabling a UE capability for a particular radio access technology.

As to claim 13, Youn teaches wherein modifying the AS layer capability comprises enabling a UE capability for a particular radio access technology (Youn, Fig. 4, [0106]-[0115], Fig. 9, Fig. 11, [0324]-[0325], [0331]-[0333], [0343], [0356], [0358]-[0363], the capability of the RRC, PDCP, RLC, MAC and PHY layers are modified by allowing an area for communication with a corresponding RAT). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang to have the features, as taught by Youn, in order to establish and release signaling connection between a UE and an AMF, which enables signaling exchange between the UE and the core network (Youn, [0154], [0323]).

Wang teaches the claimed limitations as stated above. Wang does not explicitly teach the following features: regarding claim 14, wherein entering the CM Idle state comprises deactivating the AS context to enter a radio resource control ("RRC") idle state using NAS signaling and/or RRC signaling.

As to claim 14, Youn teaches wherein entering the CM Idle state comprises deactivating the AS context to enter a radio resource control ("RRC") idle state using NAS signaling and/or RRC signaling (Youn, Fig. 4, [0106]-[0115], Fig. 9, Fig. 11, [0324]-[0325], [0331]-[0333], [0343], [0356], [0358]-[0363], the NAS signaling procedure is performed and when completed, the signaling connection is released for the UE, where the CM state of the UE changes to CM-IDLE and context is also released (i.e. deregistered). [0460], [0464], the Deregistered state corresponds to the RRC idle state). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang to have the features, as taught by Youn, in order to establish and release signaling connection between a UE and an AMF, which enables signaling exchange between the UE and the core network (Youn, [0154], [0323]).

As to claim 15, Wang teaches wherein detecting a trigger to perform radio capability update comprises detecting a need to change an Access Stratum ("AS") capability of the apparatus (Wang, Fig. 3, [0066], [0075]-[0076], [0120], the interworking is performed when the WTRU moves to a different system, such as from 5G to EPC, and vice versa, which requires a change in the radio capability of the WTRU to change its radio communication technology), wherein sending the request to update one or more UE radio capabilities comprises requesting that a particular radio capability be deprecated (Wang, [0075]-[0076], [0120], when the WTRU is in idle mode, the WTRU sends a NAS registration message to the EPC system, where the NAS registration message is used to update or switch the radio capability of the WTRU from the 5G system to the EPC system. The NAS registration is an attach or TAU message, and additionally the WTRU transmits a PDN connection request to transfer the PDU sessions. The attach message is used to indicate the movement of the contexts of the WTRU from 5G to EPC (and vice versa), where the 5G capability is not being used), wherein the RAN node does not consider the particular radio capability (Wang, [0075]-[0076], [0120], the attach message is used to indicate the movement of the contexts of the WTRU from 5G to EPC (and vice versa), where the 5G capability is not being used).

As to claim 16, Wang teaches wherein requesting that the particular radio capability be deprecated comprises sending one of a NAS message and an RRC message to a core network (Wang, Fig. 3, [0075]-[0076], [0120], when the WTRU is in idle mode, the WTRU sends a NAS registration message to the EPC system, where the NAS registration message is used to update or switch the radio capability of the WTRU from the 5G system to the EPC system. The NAS registration is an attach or TAU message, and additionally the WTRU transmits a PDN connection request to transfer the PDU sessions. The attach message is used to indicate the movement of the contexts of the WTRU from 5G to EPC (and vice versa), where the 5G capability is not being used. An attach message is transmitted via EPC NAS over E-UTRAN or E-UTRAN/NR). 

As to claim 17, Wang teaches wherein requesting that the particular radio capability be deprecated comprises indicating that a previously indicated RAT capability is deprecated (Wang, Fig. 3, [0075]-[0076], [0120], when the WTRU is in idle mode, the WTRU sends a NAS registration message to the EPC system, where the NAS registration message is used to update or switch the radio capability of the WTRU from the 5G system to the EPC system. The NAS registration is an attach or TAU message, and additionally the WTRU transmits a PDN connection request to transfer the PDU sessions. The attach message is used to indicate the movement of the contexts of the WTRU from 5G to EPC (and vice versa), where the 5G capability is not being used).

As to claim 18, Wang teaches wherein requesting that the particular radio capability be deprecated comprises indicating that the core network does not need to update the UE radio capability (Wang, Fig. 3, [0075]-[0076], [0111], [0120], when the WTRU is in idle mode, the WTRU sends a NAS registration message to the EPC system, where the NAS registration message is used to update or switch the radio capability of the WTRU from the 5G system to the EPC system, and vice versa. The SSC mode for the PDU session in the 5G system is stored before is moved to the EPC system, and when the same session is relocated back to the 5G system, the stored SSC mode is used for that PDU session. This indicates that no update was performed at the core network of the 5G (Fig. 3, 5G CN or NG CN)).

As to claim 19, Wang teaches wherein detecting the need to change the AS capability of the apparatus comprises determining to register with a second communication system (Wang, Fig. 3, [0066], [0075]-[0076], [0120], when the WTRU is in idle mode, the WTRU sends a NAS registration message, where the NAS registration message is used to update or switch the radio capability of the WTRU from the 5G system to the EPC system, and vice versa. Additionally the WTRU transmits a PDN connection request to transfer the PDU sessions). 

As to claim 20, Wang teaches wherein the processor further sends a request to the first communication system to abolish the deprecated radio capability (Wang, Fig. 3, [0075]-[0076], [0111], [0114], [0120], when the WTRU is in idle mode, the WTRU sends a NAS registration message to the EPC system, where the NAS registration message is used to update or switch the radio capability of the WTRU from the 5G system to the EPC system, and vice versa. The SSC mode for the PDU session in the 5G system is stored before is moved to the EPC system, and when the same session is relocated back to the 5G system, the stored SSC mode is used for that PDU session. The WTRU sends a message to the 5G during the relation when handover back to the 5G system). 

As to claim 21, Wang teaches a method performed by a User Equipment (UE) (Wang, Fig. 1B, [0046]-[0050], [0120], a WTRU performing a communications method), the method comprising: 
(Wang, Fig. 1B, [0046], [0120], the WTRU is registered with the EPC system (and 5G system), where the WTRU includes a processor. [0102], [0113], the WTRU performs a PDU connection request to the 5G system for dual registration); 
detecting a trigger to perform radio capability update for at least one radio access technology ("RAT") used for the communication with the first communication system (Wang, Fig. 3, [0066], [0075]-[0076], [0080], [0120], the interworking is performed when the WTRU moves to a different system, such as from 5G to EPC, and vice versa, which requires a change in the radio capability of the WTRU to change its radio communication technology used with the registered EPC system); and 
sending a request to the first communication system to update one or more UE radio capabilities related to the first communication system (Wang, [0075]-[0076], [0080], [0120], when the WTRU is in idle mode, the WTRU sends a NAS registration message and PDN connection request to the EPC system, where the NAS registration message and PDN connection request are used to update or switch the radio capability of the WTRU from the 5G system to the EPC system).

Wang teaches the claimed limitations as stated above. Wang does not explicitly teach the following features: regarding claim 21, transitioning a UE state to an idle state.

However, Youn teaches transitioning a UE state to an idle state (Youn, Fig. 11, [00324]-[0325], [0331]-[0333], [0343], the UE transitions from CM-CONNECTED state to a CM-IDLE state, where cell selection or handover is performed while in idle mode. [0497], a handover restriction is provided during the CM-CONNECTED state).

(Youn, [0154], [0323]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2019/0150219), hereinafter “Wang” in view of Youn et al. (US 2020/0145953), hereinafter “Youn”, and further in view of SA WG2 Meeting #127, Intel et al., “Dual Registration mode of operation from E-UTRAN cell connecting to both EPC and 5GC”, S2-184621, April 16-20, 2018 (provided in the IDS), hereinafter “SA WG2”.

Wang and Youn teach the claimed limitations as stated above. Wang and Youn do not explicitly teach the following features: regarding claim 2, wherein registering with the first communication system comprises indicating one or more UE radio capabilities for at least one RAT to the first communication system.

As to claim 2, SA WG2 teaches wherein registering with the first communication system comprises indicating one or more UE radio capabilities for at least one RAT to the first communication system (SA WG2, page 2, Section 5.17.2.1, General, the UE handles independent registrations for 5GC and EPC, where the UE provides its native 5G-GUTI towards 5GC, and EPC-GUTI towards EPC. Additionally, the UE indicates its support of 5G and EPC NAS in UE Network capability). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang and Youn to have the features, as taught by SA WG2, in order to clarify the behavior of a UE operating in dual-registration mode (SA WG2, page 1, Reasons for change).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO H CASTANEYRA whose telephone number is (571)272-2486.  The examiner can normally be reached on M-F 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang bin Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/RICARDO H CASTANEYRA/Primary Examiner, Art Unit 2473